Baldwin, J. delivered the opinion of the Court
Cope, J. and Field, C. J. concurring.
This was a bill filed in the District Court for the purpose of declaring void a contract made by the Board of Supervisors of Stanislaus county, for a court house, jail, etc.
A demurrer was interposed by the defendants. One of the grounds is, that the action was improperly brought in the name of the people. The demurrer was overruled, and «judgment for the plaintiffs. We are not at all convinced that, on the substantial merits of this case, the suit can be maintained, or that the county is not justly chargeable upon the contract set out. But we make it a rule not to decide cases in the absence of the parties who are beneficially and really interested, since that would be to allow a controversy to go on in the names and at the instances of parties who are not bound by the decision.
The people of the county are not a coporation, nor are they recognized in law as capable of suing or being sued. If any objection is taken, or can be taken, to this contract, it must be by the county, which is a corporation; or if the officers of the county exceed their powers, or are acting, or about to act, with gross injustice and bad faith to the tax-payers, and thereby subject them to unjust and unauthorized burdens, perhaps one or more of the tax-payers, thus burdened or threatened, might, under peculiar circumstances, invoke the remedial powers of a Court of Equity, to prevent irreparable injury. This case, however, presents no ground for relief, as it is presented by the record, in favor of the plaintiffs.
The demurrer was improperly overruled, and the judgment is therefore reversed, and the cause remanded.